DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has complied with all of the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e).
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
	
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 08/14/2020 and 12/13/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The drawings received on 08/14/2020 were reviewed and are acceptable.
Specification
The specification filed on 08/14/2020 was reviewed and is acceptable.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention is related to, inter alia, a fuel cell system comprising a fuel cell, a liquid fuel supply, an evaporator configured for evaporating the liquid fuel, a reformer for catalytic conversion of the fuel vapor to syngas, and a burner configured for catalytic burning of fuel vapor or rest gas from the fuel cell, the burner having a gas exhaust in flow-communication with the reformer.
Yamamoto (US 2015/0044589 A1) is considered to be the closest relevant prior art to independent claim 1.  Yamamoto discloses a fuel cell system (Title) comprising a fuel cell (24), a fuel supply (14), an evaporator (48), a reformer (46), and a burner (52).
However, Yamamoto does not disclose, teach, fairly suggest, nor render obvious the recited liquid fuel supply, nor the evaporator configured for evaporating the liquid fuel to fuel vapor, nor the burner exhaust gas being in flow communication with the reformer through an exhaust gas flow path.  To the contrary, Yamamoto explicitly discloses that the raw fuel is a fuel gas, e.g. city gas, supplied to the fuel cell ([0041]), and that the evaporator is configured for evaporating water for supply to the reformer ([0041]).  Yamamoto further explicitly discloses that the reformer obtains heat through heat exchange with the combustion gas exhaust ([0041]).  Accordingly, there does not appear to be any reasonable basis for the skilled artisan to be directed towards the recited components.
Rechberger et al. (US 2016/0006062 A1) is also considered to be relevant prior art to independent claim 1.  Rechberger et al. discloses a fuel cell system (Abstract) comprising a fuel cell (10), a liquid fuel supply ([0019]), an evaporator (20), and a reformer (11).
However, Rechberger et al. does not disclose, teach, fairly suggest, nor render obvious the recited burner configured for catalytic burning of fuel vapor from the fuel cell and heating the reformer by exhaust gas.  To the contrary, Rechberger et al. explicitly discloses that fuel cell exhaust is fed into the housing of the vaporizing unit in order to vaporize introduced fuel ([0022]), which is then fed to the reformer ([0019]), and thus there does not appear to be any reasonable basis for the skilled artisan to be directed towards adding another burner (in addition to the vaporizer) and directing such exhaust directly to the reformer via an exhaust gas flow path.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Dohkoshi et al. (US 2015/0311553 A1) discloses a fuel cell system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M ERWIN whose telephone number is (571)272-3101. The examiner can normally be reached Monday-Friday: 6am-3pm PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/JAMES M ERWIN/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        02/10/2022